Title: Fernagus De Gelone to Thomas Jefferson, 16 February 1820
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						 Most respected Sir.
						
							New York
							february 16th 1820.
						
					
					I received the honour of your letter and the 22. dollars inclosed, for which this is a receipt. I truly beg you to accept my thanks for it and my vows for your felicity and perfect health.
					In Philadelphia, lately, I Saw a Gentleman who is one of the Professors of your College of Milton. Perhaps, You will be Kind enough to let me have the custom of that establishment.
					
						I am devoutedly and very respectfully Sir Your most humble obedient servant
						
							fernagus De Gelone
						
					
				